******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  JPMORGAN CHASE BANK, N.A. v. GEORGE N.
          GEORGITSEAS, ET AL.
               (AC 35559)
                 Bear, Sheldon and Schaller, Js.
        Argued March 3—officially released April 29, 2014

  (Appeal from Superior Court, judicial district of
           Stamford-Norwalk, Mintz, J.)
  Genevieve P. Salvatore, for the appellant (named
defendant).
  Laura Pascale Zaino, with whom, on the brief, was
Brian D. Rich, for the appellee (plaintiff).
                          Opinion

   PER CURIAM. The defendant George N. Georgitseas1
appeals from the judgment of strict foreclosure ren-
dered by the trial court in favor of the plaintiff, JPMor-
gan Chase Bank, N.A. On appeal, the defendant makes
three claims pertaining to the court’s reliance on a
‘‘drive-by’’ or ‘‘exterior-only’’ appraisal dated more than
120 days before the date of the judgment in its calcula-
tion of the subject property’s fair market value. We
conclude that the defendant has failed to preserve any
of his claims for appellate review, and we accordingly
affirm the judgment of the trial court.
   ‘‘Practice Book § 60-5 provides in relevant part that
[t]he court shall not be bound to consider a claim unless
it was distinctly raised at the trial or arose subsequent
to the trial. The court may in the interests of justice
notice plain error not brought to the attention of the trial
court. . . . Indeed, it is the appellant’s responsibility to
present a claim clearly to the trial court so that the trial
court may consider it and, if it is meritorious, take
appropriate action. That is the basis for the requirement
that ordinarily [the appellant] must raise in the trial
court the issues that he intends to raise on appeal. . . .
For us [t]o review [a] claim, which has been articulated
for the first time on appeal and not before the trial
court, would result in a trial by ambuscade of the trial
judge. . . . We have repeatedly indicated our disfavor
with the failure, whether because of a mistake of law,
inattention or design, to object to errors occurring in
the course of a trial until it is too late for them to be
corrected, and thereafter, if the outcome of the trial
proves unsatisfactory, with the assignment of such
errors as grounds of appeal.’’ (Internal quotation marks
omitted.) Sturgeon v. Sturgeon, 114 Conn. App. 682,
693, 971 A.2d 691, cert. denied, 293 Conn. 903, 975 A.2d
1278 (2009).
   We carefully have reviewed the trial court file, includ-
ing but not limited to the transcripts of the relevant
proceedings, and we cannot find any notice to and
opportunity for review by the trial court of any of the
defendant’s three claims raised in this appeal. During
oral argument before this court, we asked the defendant
on what basis we could hear these claims for the first
time on appeal. The defendant did not assert that he
had properly preserved the claims for appellate review;
he, instead, argued that the state of the law and the
trial court’s alleged failure to perform its gatekeeping
function should compel this court to review his claims,
regardless of whether they properly were preserved. In
light of our longstanding precedent requiring claims to
be made initially in the trial court, and the defendant’s
failure to provide any valid explanation for his failure
to do so in this case, we have no alternative except to
affirm the judgment.
  The judgment is affirmed and the case is remanded
for the purpose of setting a new law day.
   1
     RBS Citizens, N.A., also was named as a defendant but is not involved
in this appeal. We therefore refer in this opinion to George N. Georgitseas
as the defendant.